DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “said second conductive elements” which lacks antecedent basis in the claim. In addition no first conductive elements are defined in the claim and the limitation ‘second conductive elements’ causes confusion as to which of the elements are being recited. 
	Claim 1 recites “so that the second faces of the planar reflectors thereof form a projecting angle”. The limitation is indefinite because it is unclear what is being compared in the limitation to provide the projecting angle, e.g., whether the second faces are being compared to each other to form the angle or if they are providing a projecting angle on their own or in comparison with another element. Furthermore, it is unclear what is meant by ‘projecting angle’; a skilled artisan would not be apprised of what a projecting angle being formed by a reflector implies or involves. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4841304 (hereinafter “Richard”).
Claim 1: Richard teaches a system for interferometrically detecting an electromagnetic source (e.g., see Col 5, Lns. 14-18), comprising: two physically separate antenna modules (e.g., see each 8 being physically separate in FIG. 4), each antenna module comprising two conductive elements (e.g., being a dipole, see Col. 6, Lns. 22-55), a planar reflector (e.g., see 9 in FIG. 4) having a first face and a second face (e.g., any of two angled reflector faces on each side for each 8), said first faces of the planar reflectors of said antenna modules respectively and integrally cooperating with said second conductive elements of said antenna modules (i.e., providing reflection functions), the two antenna modules being mutually arranged so that the second faces of the planar reflectors thereof form a projecting angle (e.g., any two alternating reflector faces which provide a projecting angle in FIG. 4).  
Claim 2: Richard teaches the system according to claim 1, wherein the planar reflectors are respectively oriented to be substantially vertical (e.g., reflectors 9 being vertical without no additional specificity in FIG. 4).  
Claim 3: Richard teaches the system according to claim 1, wherein the two conductive elements of each antenna module are dipoles (e.g., 8 being dipoles).  
Claim 8: Richard teaches the system according to claim 1, wherein each antenna module is arranged to detect an electromagnetic source producing an electromagnetic wave whereof the frequency band is selected from the following set of frequency bands: between 111 and 117 megahertz, between 328.6 and 335.4 megahertz or between 1400 and 1427 megahertz (e.g., see Col. 5, Lns. 30-37; Col. 5, Ln. 66 to Col. 6, Ln 3).  
Claim 9: Richard teaches the system according to claim 1, wherein each antenna module is arranged to concomitantly receive a plurality of frequency bands (e.g., see Col. 5, Lns. 40-60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FR1236873A (hereinafter “Siemens”, English translation attached) in view of US 4841304 (hereinafter “Richard).
	Claim 1: Siemens teaches a system comprising: two physically separate antenna modules (e.g., see any two of 3 being physically separate on diff sides of 4 in FIGS. 1-3), each antenna module comprising two conductive elements (e.g., see 3 having two dipoles as shown), a planar reflector (e.g., see 4) having a first face and a second face, said first faces of the planar reflectors of said antenna modules respectively and integrally cooperating with said second conductive elements of said antenna modules (e.g., reflectors providing reflectivity to 3), the two antenna modules being mutually arranged so that the second faces of the planar reflectors thereof form a projecting angle (e.g., 4 positioned to form projecting angle).  
	Siemens does not teach the system is for interferometrically detecting an electromagnetic source. 
	However Richard teaches a system for interferometrically detecting an electromagnetic source (e.g., see Col 5, Lns. 14-18), comprising: two physically separate antenna modules (e.g., see any physically separate two 8 in FIG. 4, or see 11a-14b in FIG. 5), each antenna module comprising two conductive elements (e.g., being a dipole, see Col. 6, Lns. 22-32), a planar reflector (e.g., see 9 in FIG. 4, see 10 in FIG. 5) having a first face and a second face, said first faces of the planar reflectors of said antenna modules respectively and integrally cooperating with said second conductive elements of said antenna modules (i.e., providing reflection functions), the two antenna modules being mutually arranged so that the second faces of the planar reflectors thereof form a projecting angle (e.g., any two alternating reflector faces which provide a projecting angle in FIG. 4).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to adapt the system of Siemens for interferometrically detecting an electromagnetic source as taught by Richard in order to utilize the advantages of the antenna arrangement for detecting source of electromagnetic spikes such as lightning detection utilizing the advantages of a directive system with a 360-degree coverage. 
	Claim 2: Siemens teaches the system according to claim 1, wherein the planar reflectors are respectively oriented to be substantially vertical (e.g., as shown in Figures).  
Claim 3: Siemens teaches the system according to claim 1, wherein the two conductive elements of each antenna module are dipoles (e.g., 3 being dipoles).  
Claim 4: Siemens does not teach the system according to claim 1, wherein the two conductive elements of each antenna module have quadrilateral conductive surfaces.  
However the Examiner takes Official/Judicial Notice that the substitution of patch antennas for dipoles depending on the required application is ‘old and well-known’ in the art. 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to substitute patch antennas for the dipole antennas of Siemens in order to utilize antennas which have a flatter profile and can be more versatile in certain environments where the system may be required to have a smaller footprint while maintaining a similar radiation profile.
Claim 5: Siemens does not explicitly teach the system according to claim 1, wherein the two conductive elements and the planar reflector of each antenna module cooperate using a dielectric element.  
However the Examiner takes Official/Judicial Notice that enclosing dipole antenna elements with a dielectric element such as an insulative jacket is ‘old and well-known’ in the art. Alternatively the Examiner takes Official/Judicial Notice of a dielectric support between the reflector and the dipole antenna elements is ‘old and well-known’ in the art.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to encase the dipole elements and their feed line of Siemens within an insulative jacket or insulative protecting cover in order to reduce environmental damage from external exposure. The modification is such that the two conductive elements and the planar reflector of each antenna module cooperate using a dielectric element.
Alternatively, before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a dielectric support between the dipole antenna elements and the reflector of Siemens in order to provide a support for the dipole elements which doesn’t interfere with the reflector and doesn’t get grounded to the reflector while utilizing the reflector reflection functions.
Claim 6: Siemens does not teach the system according to claim 1, wherein the planar reflector of each antenna module is made up of a metallic mesh. 
However the Examiner takes Official/Judicial Notice that metallic mesh reflectors are ‘old and well-known’ in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a mesh reflector for the reflectors of Siemens in order to utilize a low weight solution for the reflector while still utilizing the reflector function creating a lightweight system.
	Claim 7: Siemens teaches the system according to claim 1, including four physically separate antenna modules (e.g., a dipole module 3 on each side of the system), each antenna module comprising two conductive elements, a planar reflector having a first face and a second face, said first faces of the planar reflectors of said antenna modules respectively and integrally cooperating with said two conductive elements of said antenna modules, the four antenna modules being mutually arranged such that the second faces of their planar reflectors form, in pairs, an angle ninety degrees (e.g., each two reflectors 4 forming a 90 degree angle).  
Claim 8: Siemens teaches the system according to claim 1, wherein each antenna module is arranged to detect an electromagnetic source producing an electromagnetic wave whereof the frequency band is selected from the following set of frequency bands: between 111 and 117 megahertz, between 328.6 and 335.4 megahertz or between 1400 and 1427 megahertz (e.g., see lines 78-83 of translation).  
Claim 9: Siemens teaches the system according to claim 1, wherein each antenna module is arranged to concomitantly receive a plurality of frequency bands (wherein the array works to receive/send frequencies in concurrence rather than alternatives).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang (US 20080122424 A1) teaches a compact sensor system for measuring lightning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845